DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election with traverse of Group I (claims 1-13) with the species as recited in claim 4 in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that it “would not be unduly burdensome” to search and examine both Groups I and II.  Specifically, applicant alleges that “[n]otwithstanding different search classifications and subclassifications, a search of the patent and journal literature for Group I, method claims 1-13 would likely find literature for Group II, claims 14-18, the libraries per se.”  This is not found persuasive because a search of the patent and journal literature for the method of Group I would be more likely than not to miss relevant priot art reference(s) for the library of Group II due to the additional “primer” sequence required by each of the fused complexes in the library of Group II.  Furthermore, the library of Group II does not have to be made by the method of Group I because it can be made by another and materially different process (e.g., a process
that does not involve a step of “isolating each of the plurality of single cells in an emulsion microdroplet”).  Thus, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-18 are pending in the application.  Claims 5 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-4 and 6-13 are currently under examination.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,695,474.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 9,695,474 teach or render obvious all the steps and elements as recited in instant claims 1-4 and 6-13.  Specifically, claim 1 of U.S. Patent No. 9,695,474 discloses a more specific method that has all the steps and elements of the method of instant claim 1.  The additional features as recited in dependent claims 2-4 and 6-13 are also taught or rendered obvious by claims 1-22 of U.S. Patent No. 9,695,474.

6.	Claims 1-4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,106,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,106,789 disclose all the features as recited in instant claims 1-4 and 6-13.  Specifically, claims 1-8 of U.S. Patent No. 10,106,789 disclose all the steps and elements of the method of instant claim 1.  The additional features as recited in dependent claims 2-4 and 6-13 are also taught or rendered obvious by claims 1-16 of U.S. Patent No. 10,106,789.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3
Claim 3, dependent from claim 2 which further depends from claim 1, recites “the emulsion microdroplet or the reaction container comprising the single cell” in lines 2-3 (emphasis provided).  However, claim 1 clearly specifies that the single cell is comprised in an “emulsion microdroplet” (see claim 1, line 3: “isolating each of the plurality of single cells in an emulsion microdroplet”).  Thus, claim 3 is of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6
Claim 6, dependent from claim 1, recites “wherein the step of amplifying the unique barcode sequence and the target nucleic acid sequences comprises performing a ligase chain reaction” (emphasis provided).  However, claim 1 clearly specifies, in the “generating” step, that the amplifying is done by “reverse transcription polymerase chain reaction amplification” instead.  Thus, claim 6 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 1) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zack (“Studying heterogeneity in a cancer population
using primary tumor sectioning and single cell PCR”, dated “April 16, 2010”. Retrieved from the Internet: <URL: http://llama.mshri.on.ca/courses/Biophysics205/Proposals_2010/Travis_2010.pdf>).
Regarding claim 1
Zack teaches, throughout the whole document, a method for analyzing target nucleic acid sequences in a single cell (e.g., single-cell transcriptome sequencing. See page 1, paragraph 1: “By using a single cell, transcriptome sequencing technique, we will attempt to quantifying the extent of heterogeneity within a human primary tumor, and use this information to answer three fundamental biological questions.”) contained within a plurality of single cells, comprising: isolating each of the plurality of single cells in an emulsion microdroplet (see paragraph bridging pages 1-2: “…an emulsion based technique that allows one to isolate single cells with DNA coated beads, which will allow us to barcode individual cells”; Figure 1); introducing a barcode oligonucleotide affixed to a bead into the emulsion microdroplet (see page 2, paragraph 5: “Cells and DNA coated beads are added in dilute concentrations to a solution…By adjusting the concentration of the cells and beads, you can insure each droplet contains at most one cell”; Figures 1-2), wherein the oligonucleotide comprises a unique barcode sequence of at least six nucleotides and wherein the unique barcode sequence is selected from a pool of barcode sequences with greater than 1000-fold diversity in sequence (see page 2, paragraph 2: “…an unique barcode region 9-bp long, followed by a poly-T region for mRNA reverse transcription. Though we will only make 2,000 unique barcodes”); generating fused complexes of barcode and target nucleic acids by reverse transcription polymerase chain reaction amplification (see page 3, paragraph 2); performing bulk sequencing of the amplified fused complexes (see page 3, paragraph 2); and identifying a single cell for each of the fused complexes based on a unique barcode sequence (see page 3, paragraph 3).
Regarding claim 2
The method according to Zack, further comprising isolating the unique barcode sequence affixed to the bead in a different reaction container (e.g., well) (see page 2, paragraph 3).
Regarding claim 4
The method according to Zack, wherein the target nucleic acid sequences are complementary to an RNA (e.g., mRNA) sequence (see page 2, paragraphs 2 and 5; page 3, paragraph 3).

11.	Claims 1-4 and 6-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Church et al. (WO 2012/048341 A1, with an effective filing date of 8 October 2010).
Regarding claim 1
Church et al. teach, throughout the whole document, a method for analyzing target nucleic acid sequences in a single cell contained within a plurality of single cells, comprising: isolating each of the plurality of single cells in an emulsion microdroplet (see Figure 2A; paragraph [028]); introducing a barcode oligonucleotide affixed to a bead or a solid surface into the emulsion microdroplet (see Figure 2A; paragraph [028]), wherein the oligonucleotide comprises a unique barcode sequence of at least six nucleotides and wherein the unique barcode sequence is selected from a pool of barcode sequences with greater than 1000-fold diversity in sequence (see paragraph [024]: “Generally, bar-codes are at least 3 nucleotides long. Often, they are about 20 nucleotides. Thus, for example, a support-attached oligonucleotide having a total length of about 50-60 nucleotides, includes nucleotides encoding a sequencing primer, 20 nucleotides for the bar-code, and an annealing primer.”  A bar-code sequence of “20 nucleotides” in length would be selected from a pool of 420 [which is greater than 1000-fold diversity] 20-nucleotide-long bar-code sequences.); generating fused complexes of barcode and target nucleic acids by reverse transcription polymerase chain reaction amplification (see paragraphs [015]-[016] and [029]-[030]); performing bulk sequencing of the amplified fused complexes (see paragraph [030]); and identifying a single cell for each of the fused complexes based on a unique barcode sequence (see paragraphs [008] and [030]).
Regarding claims 2-3
The method according to Church et al., further comprising isolating the unique barcode sequence affixed to the bead or the solid surface in a different emulsion microdroplet or a different reaction container, wherein the step of introducing the unique barcode sequence comprises fusing the emulsion microdroplet or the reaction container comprising the single cell with the different emulsion microdroplet or the different reaction container comprising the barcode sequence affixed to the bead or the solid surface (see paragraph [027]).
Regarding claim 4
The method according to Church et al., wherein the target nucleic acid sequences are complementary to an RNA sequence (see paragraphs [015]-[016] and [029]-[030]).
Regarding claim 6
The method according to Church et al., wherein the step of amplifying the unique barcode sequence and the target nucleic acid sequences comprises performing a ligase chain reaction (LCR) (see paragraph [055]).
Regarding claims 7-11
The method according to Church et al., wherein the single cell is contained within a population of at least 10,000 cells, at least 25,000 cells, at least 50,000 cells, at least 75,000 cells, or at least 100,000 cells (e.g., 1 million cells or more) (see paragraphs [009] and [028]).
Regarding claim 12
The method according to Church et al., further comprising quantifying the fused complexes (e.g., quantifying mutations in the fused complexes (see paragraph [031]), or quantifying the fused complexes via quantitative PCR (see paragraph [057])).
Regarding claim 13
The method according to Church et al., wherein the fused complexes are circular (see paragraph [018]).
Conclusion
12.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675